Name: Commission Regulation (EU) NoÃ 124/2011 of 11Ã February 2011 fixing the amount of private storage aid for certain fishery products in the 2011 fishing year
 Type: Regulation
 Subject Matter: prices;  distributive trades;  fisheries
 Date Published: nan

 12.2.2011 EN Official Journal of the European Union L 38/21 COMMISSION REGULATION (EU) No 124/2011 of 11 February 2011 fixing the amount of private storage aid for certain fishery products in the 2011 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), Having regard to Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products (2), and in particular Article 1 thereof, Whereas: (1) Private storage aid should not exceed the sum of technical and financial costs recorded in the Union during the fishing year preceding the year in question. (2) To discourage long-term storage, to shorten payment times and to reduce the burden of controls, private storage aid should be paid in one single instalment. (3) In order not to hinder the operation of the intervention system in the year 2011, this Regulation should apply retroactively from 1 January 2011. (4) The measures provided for in this Regulation are in accordance with the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 For the 2011 fishing year the amount of private storage aid, referred to in Article 25 of Regulation (EC) No 104/2000, for the products listed in Annex II to that Regulation shall be as follows:  : first month : EUR 219 per tonne,  : second month : EUR 0 per tonne. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 326, 22.12.2000, p. 30.